Citation Nr: 1234841	
Decision Date: 10/09/12    Archive Date: 10/17/12

DOCKET NO.  09-24 073	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for hypothyroidism.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel







INTRODUCTION

The Veteran served on active duty from August 1998 to April 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.


FINDINGS OF FACT

1.  The Veteran is presumed to have been in sound condition when examined, accepted, and enrolled for active service in the United States Navy. 

2.  The Veteran's hypothyroidism clearly existed prior to military service, but it has not been clearly and unmistakably shown that it was not aggravated during military service.  


CONCLUSION OF LAW

The Veteran has hypothyroidism that is the result of disease or injury incurred during active military service.  38 U.S.C.A. §§ 1110, 1111 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that her currently diagnosed hypothyroidism is related to her military service.

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  The presumption of soundness attaches only where there has been an induction examination that did not detect or note the disability that the veteran later complains about.  Bagby v. Derwinski, 1 Vet. App. 225, 227   (1991).

To rebut the presumption of sound condition under 38 U.S.C. § 1111, VA must show by clear and unmistakable evidence (1) that the disease or injury existed prior to service, and (2) that the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGCPREC 3-2003, 69 Fed. Reg. 25178 (2004); see generally Cotant v. Principi, 17 Vet. App. 116 (2003).

"Clear and unmistakable evidence" means that which cannot be misunderstood or misinterpreted; it is that which is undebatable.  Vanerson v. West, 12 Vet. App. 254   (1999).

The government may show a lack of aggravation by clear and unmistakable evidence that either (1) there was no increase in disability during service, or (2) any increase in disability was due to the natural progress of the pre-existing condition.  38 U.S.C.A. § 1153; Wagner v. Principi, 370 F.3d 1089, 1096; see also Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009).  If the government fails to rebut the section 1111 presumption, the claim is one for service connection, not aggravation.

Once the presumption of soundness at entry has been rebutted, aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. 1153; 38 C.F.R. 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  In addition, temporary flare-ups, even in service, will not be considered sufficient to establish an increase in severity unless the underlying condition, as contrasted to the symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 295 (1991).

Here, the May 1998 enlistment examination contains a normal clinical evaluation of the endocrine system.  The Veteran denied a history of thyroid trouble on the accompanying medical history report.

A review of the STRs show that the Veteran's thyroid was not enlarged during a February 1999 physical examination.  A November 1999 thyroglobulin test was negative.

In February 2000, it was noted that the Veteran's prior medical history included hypothyroidism and that she was taking .112 mcg of Synthroid.  Blood work done in June 2000 revealed an elevated TSH level of 14.

In September 2002, the Veteran reported that she had been taking .112 mcg of Synthroid for the past eight years.  A physical examination revealed a normal thyroid gland.  She denied any symptoms of hypothyroidism.  In December 2002, the Veteran's TSH level was 2.78.

The Veteran's Synthroid dose was increased to .138 and .150 mcg in May 2003 and July 2003, respectively.

A July 2003 retention examination report contains a normal clinical endocrine evaluation.  The Veteran reported a history of thyroid trouble (hypothyroid) on the accompanying medical history report.  The clinician noted that the Veteran was "on Synthroid for idiopathic hypothyroidism."  

In February 2005, the Veteran's TSH level was 18.32.  In July 2005, the Veteran reported that she had been taking synthroid for 10 years.  It was noted in October 2005 that the Veteran was still taking .150 mcg of Synthroid.
 
A February 2007 medical history report shows that the Veteran reported having hypothyroidism.  The clinician noted that the Veteran was taking Synthroid for hypothyroidism, and that the condition was not considered disabling.  The Board notes that there is no February 2007 discharge examination report in the claims file. 

In March 2007, the Veteran was diagnosed with a thyroid disorder.

The Veteran was afforded a VA general medical examination in November 2007.  She reportedly had been taking .150 mcg of Synthroid since at least 2005.  The examiner noted that the Synthroid dose was changed in 2002 when the Veteran was undergoing treatment for pituitary adenoma.  The Veteran denied any symptoms of hypothyroidism or hyperthyroidism.  Her TSH level was 4.13.  The diagnosis was hypothyroidism prior to entering active duty.  The examiner noted that the Veteran was on adequate replacement based on the thyroid function test.  

A February 2008 VA post-service treatment record shows that the Veteran's TSH at her last appointment had been 16, and that her Synthroid had been increased to .175 mcg.  The Veteran reported that she had not been taking her medication on a regular basis.  She stated that she had been diagnosed with hypothyroidism at the age of 15, and that she had "been stable on Synthroid .150 mcg for over a decade without change in dose."

In July 2008, it was noted that the Veteran's hypothyroidism appeared euthyroid and that her Synthroid level might need to be adjusted.  

The Veteran's TSH level was .56 in August 2008, at which time the clinician indicated that the Synthroid dose might be too high.

An August 2008 VA examination report conducted for an unrelated matter shows that the Veteran was taking .175 mcg of Synthroid.  

In this case, the Veteran has reported that she was not taking hypothyroidism medication (Synthroid) prior to service.  See July 2009 VA Form 9.  However, this statement conflicts with her earlier statements.  As noted above, in an STR dated in September 2002, she indicated that she had been taking Synthroid for eight years.  Similarly, in February 2005, she stated that she had been taking Synthroid for 10 years.  As recently as February 2008, the Veteran indicated that she had been on Synthroid for more than 10 years.  The Board notes that these time periods pre-date the Veteran's time in service.  Thus, the Veteran's July 2009 statement that she was not taking Synthroid prior to service is in direct conflict with her earlier statements.  She has not explained the discrepancy in her contentions regarding when she first started taking Synthroid.  Nor did she ever explain why she did not report this condition when she was examined for enlistment.  Therefore, the Board finds the Veteran's statement that she was not taking Synthroid prior to entering the Navy lacks credibility, just as her concealing the fact that she had a thyroid problem when she was examined for enlistment was an intentional misrepresentation.

Unfortunately, notwithstanding the Veteran's lack of credibility with regard to whether she was taking Synthroid prior to service, her lay assertions are insufficient to rebut the presumption of soundness.  See 38 C.F.R. § 3.304(b)(1)(2011); Gahman v. West, 13 Vet. App. 148 (1999) (recorded history provided by a lay witness does not constitute competent medical evidence sufficient to overcome the presumption of soundness); Crowe v. Brown, 7 Vet. App. 238 (1994) (supporting medical evidence is needed to establish the presence of a preexisting condition).  The record is replete with a credible history of the Veteran having been diagnosed with hypothyroidism prior to military service and of her having been prescribed Synthroid.  The Board can find no reason for the Veteran misrepresenting this history when seeking treatment during service, or for any pre-service treatment provider to give a prescription for Synthroid unless the Veteran in fact had hypothyroidism.  The Board therefore finds that the evidence clearly shows that she had this disease prior to service.

What is not so clear is whether the evidence shows that the disability was not aggravated during service.  As discussed above, STRs establish that the Veteran was diagnosed with hypothyroidism during service and was prescribed increasingly higher doses of Synthroid in an effort to control this condition.  Absent clear and unmistakable evidence showing that hypothyroidism was not aggravated, the Board must conclude that the Veteran was sound at entry.  38 U.S.C.A. § 1111.  

Paradoxically, despite the clear evidence of pre-existence of hypothyroidism, because the presumption has not been rebutted, the Veteran is considered to have been sound at entry.  Because the presumption of soundness has not been rebutted, the question before the Board is whether the Veteran's currently diagnosed hypothyroidism is traceable to her active service. 

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011). 

Certain chronic diseases (e.g., endocrinopathies, including hypothyroidism) may be presumed to have been incurred in or aggravated by service if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2011). 

As discussed above, STRs establish that the Veteran was diagnosed with hypothyroidism during service and was prescribed increasingly higher doses of Synthroid in an effort to control this condition.  It was noted two months before her discharge that the Veteran was taking Synthroid for hypothyroidism.  Additionally, the evidence shows that the Veteran has a current diagnosis of hypothyroidism for which she continues to take Synthroid.  The Board finds that, because this is a chronic disease, and because it was shown in service, with application of the presumption of soundness, a grant of service connection is warranted.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2011).  


ORDER

Entitlement to service connection for hypothyroidism is granted.



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


